Exhibit 10.1

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
AMENDMENT, dated May 11, 2012 (“Amendment”), made to the Employment Agreement
dated as of September 8, 2009 (the “Employment Agreement”), by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and
Thomas Conforti (the “Executive”). Except as provided herein all terms and
conditions set forth in the Employment Agreement shall remain in full force and
effect.
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The first sentence of Section II of the Employment Agreement is hereby amended
in its entirety and replaced with the following:
The period of the Executive's employment under this Agreement (the “Period of
Employment”) shall begin on September 8, 2009 (the “Effective Date”), and shall
end on September 8, 2015, subject to earlier termination as provided in this
Agreement.
2.The second sentence of Section VI(d) of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
All payments due to the Executive under the first sentence of Section VI(a)
shall be made in a lump sum to the Executive within 60 days following the date
of termination; provided, however, that (i) the payments and benefits provided
under Section VI(a) shall be subject to, and contingent upon, the execution by
the Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion and (ii) in the event that the period during which the
Executive is entitled to consider the general release (and to revoke the
release, if applicable) spans two calendar years, then any payment that
otherwise would have been payable during the first calendar year will in no case
be made until the later of (A) the end of the revocation period (assuming that
the Executive does not revoke), or (B) the first business day of the second
calendar year (regardless of whether the Executive used the full time period
allowed for consideration), all as required for purposes of Code Section 409A.
3.From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 10th day of May 2012.
EXECUTIVE
 
/S/ THOMAS G. CONFORTI
THOMAS G. CONFORTI

WYNDHAM WORLDWIDE CORPORATION
 
 
By:
/S/ MARY FALVEY
 
MARY FALVEY
 
EXECUTIVE VICE PRESIDENT





